DETAILED ACTION
The Preliminary Amendment has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata (JP 2002-346479A).  Iwata discloses a vibrating sieve machine comprising: a sieve frame including a plurality of cylindrical separable sieve frames (2, 4) that are vertically separable from each other; and a mesh member (11, 12, 13, 22) configured to  by bending a polygonal tube material having a quadrangular annular cross-section into a circular ring (see at least Figs. 1 and 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (JP 2002-346479A) in view of Lehmann (EP 706837 A1).  Iwata discloses a vibrating sieve machine comprising: a sieve frame including a plurality of cylindrical separable .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata (JP 2002-346479A) in view of Miller et al. (US 2,714,961).  Iwata discloses a vibrating sieve machine comprising: a sieve frame including a plurality of cylindrical separable sieve frames (2, 4) that are vertically separable from each other; and a mesh member (11, 12, 13, 22) configured to be held by the sieve frame, wherein vibrations are applied (5) through the sieve frame to powder to be classified that is placed on the mesh member for sieving and classification, the mesh member includes a circular annular mesh member frame (11) having an outer peripheral surface and configured to be sandwiched by the separable sieve frames with the outer peripheral surface exposed outward in a radial direction of the separable sieve frames (see at least Fig. 3), a reinforcement mesh (12) stretching across the mesh member frame, a sieve mesh (13, 22) configured to cover the reinforcement mesh, hanging down over an outer peripheral surface of the mesh member frame, and a fastening band (19) configured to be attached to the outer peripheral surface of the mesh member frame so as to sandwich the sieve mesh between the fastening band and the outer peripheral surface of the mesh member frame (see at least Fig. 3); wherein the fastening band includes a band member (19) configured to be wrapped around the outer peripheral surface of the mesh member frame so as to sandwich the sieve mesh between the band member and the outer peripheral surface of the mesh member frame (see at least Fig. 3).  Iwata discloses all the limitations of the claim, but it does not disclose a band diameter .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emmett (EP 419033 A) in view of Iwata (JP 2002-346479A).  Emmett discloses a vibrating sieve machine comprising: a sieve frame including a plurality of cylindrical separable sieve frames (14A, 14B) that are vertically separable from each other; and a mesh member (30, 32) configured to be held by the sieve frame, wherein vibrations are applied (26) through the sieve frame to powder to be classified that is placed on the mesh member for sieving and classification, the mesh member includes a circular annular mesh member frame (30) having an outer peripheral surface and configured to be sandwiched by the separable sieve frame; a sieve mesh (32);.  The separable sieve frames include an upper separable sieve frame (2) and a lower separable sieve frame (4) configured to be disposed vertically adjacent to each other, the upper separable sieve frame has a body and a flange (see at least Fig. 3) protruding from a lower end of the body radially .
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hukki et al. (US 7,182,206 B2) discloses a similar device with a clamp band and Wright et al. (US 3,776,382) discloses a similar device with a clamp band and a tensioning unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916.  The examiner can normally be reached on M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.